--------------------------------------------------------------------------------

Exhibit 10.1
 
COMMITMENT INCREASE, AMENDMENT NO. 5 AND JOINDER


to that certain


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This COMMITMENT INCREASE, AMENDMENT NO. 5 AND JOINDER (this “Agreement”)  dated
as of June 16, 2017, is by and among CAI INTERNATIONAL, INC., a Delaware
corporation (“CAI”), CONTAINER APPLICATIONS LIMITED, a corporation organized
under the laws of Barbados (“CAL” and, together with CAI, the “Borrowers”, and
each, individually, a “Borrower”), the Guarantors party hereto, BANK OF AMERICA,
N.A., (“Bank of America”) and the other lending institutions from time to time
party to the Credit Agreement referred to below (collectively, the “Lenders”),
Bank of America, as administrative agent for itself and the other Lenders (in
such capacity, the “Administrative Agent”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, MUFG UNION BANK, N.A. and WELLS FARGO BANK, N.A., as
syndication agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MUFG
UNION BANK, N.A. and WELLS FARGO SECURITIES, LLC, as joint lead arrangers and
book managers, and BANK OF MONTREAL (CHICAGO BRANCH), JPMORGAN CHASE BANK, N.A.
and SANTANDER BANK, N.A. as co-agents.  Capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement referred to below.


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Revolving Credit Agreement, dated as of
March 15, 2013 (as may be amended, restated, amended and restated, supplemented
and otherwise in effect from time to time, the “Credit Agreement”), pursuant to
which the Lenders, upon certain terms and conditions, have agreed to make loans
and otherwise extend credit to the Borrowers;


WHEREAS, the Borrowers have requested, and certain existing and new Lenders have
agreed to increase their respective Commitments so that the Total Commitments
under the Credit Agreement increased to $960,000,000 pursuant to §2.11 thereof;
and


WHEREAS, in connection therewith, certain of the Lenders have agreed to increase
their Commitments under the Credit Agreement and certain other financial
institutions have agreed to join the Credit Agreement as Lenders, each as more
fully set forth below;


NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1.           Increase to Commitments under Credit Agreement.  Subject to the
satisfaction of the conditions precedent set forth in §6 below, those Lenders
who have agreed to accept increased Commitments pursuant to the Borrowers’
request pursuant to Section 2.11.1 of the Credit Agreement, shall, from and
after the Effective Date of this Agreement, have Commitments as set forth on
Schedule 1 attached hereto, and all Lenders shall have Commitment Percentages as
set forth on Schedule 1 attached hereto, which shall replace Schedule 1 attached
to the Credit Agreement on the Effective Date of this Agreement. On the
Effective Date of this Agreement, the outstanding Revolving Credit Loans shall
be adjusted, with Loans being advanced by increasing Lenders and repayments
being made to Lenders whose Commitment Percentages correspondingly decrease, to
reflect the respective Commitment Percentages as in effect after giving effect
to this Agreement.



--------------------------------------------------------------------------------

§2.           Amendment to Credit Agreement.  The Credit Agreement is hereby
amended by revising the definition of “Eligible Containers” in Section 1.1 of
the Credit Agreement to delete the reference in clause (ii)(b) of such
definition to “§§9.2.1(v) and (xi)” and replace it with a reference to “§§9.2.1
(v) and (x)”.


§3.           Representations and Warranties.  As of the Effective Date (as
defined below), each of the Borrowers and the Guarantors, as the case may be,
represents and warrants to the Lenders and the Administrative Agent as follows:


(a)            Representations and Warranties in Credit Agreement.  The
representations and warranties of the Borrowers contained in the Credit
Agreement were true and correct in all material respects when made, and continue
to be true and correct in all material respects (or, in the case of any such
representation or warranty that is qualified as to materiality or Material
Adverse Effect, true and correct in all respects) on such Effective Date.


(b)           Authority, Etc.  The execution and delivery by such Borrower or
such Guarantor of this Agreement and the performance by such Borrower or such
Guarantor of all of its respective agreements and obligations under this
Agreement and the other documents delivered in connection therewith
(collectively, the “Agreement Documents”), the Credit Agreement as amended
hereby and the other Loan Documents (i) are within the corporate or company
authority of such Borrower or such Guarantor, (ii) have been duly authorized by
all necessary corporate or company proceedings by such Borrower or such
Guarantor, (iii) do not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Borrower or
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to such Borrower or such Guarantor, (iv) do not conflict with
any provision of the Governing Documents of, or any agreement or other
instrument binding upon, such Borrower or such Guarantor, and (v) do not require
the approval or consent of, or filing with, any Person other than those already
obtained.


(c)            Enforceability of Obligations. The Agreement Documents, the
Credit Agreement as modified hereby, and the other Loan Documents to which such
Borrower or such Guarantor is a party constitute the legal, valid and binding
obligations of such Borrower or such Guarantor, enforceable against such
Borrower or such Guarantor in accordance with their respective terms.


(d)           No Default.  Immediately prior to and immediately after giving
effect to this Agreement, no Default or Event of Default exists under the Credit
Agreement or any other Loan Document.


(e)            Loan Documents.  Borrowers have provided to each new Lender
joining the Credit Agreement hereunder, true and correct copies of all Loan
Documents (including all amendments, consents, waivers and other modifications
thereto).


(f)            Borrower not ERISA Plan.  Each Borrower represents and warrants
as of the Effective Date that such Borrower is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.


2

--------------------------------------------------------------------------------



§4.           Affirmation of Borrowers and Guarantors.


(a)            Each Borrower hereby affirms its absolute and unconditional
promise to pay to each Lender and the Administrative Agent the Revolving Credit
Loans, the Swing Line Loans, the Reimbursement Obligations and all other amounts
due or which may become due under the Revolving Credit Notes, the Letters of
Credit, the Credit Agreement as modified hereby and the other Loan Documents, at
the times and in the amounts provided for therein.  Each Borrower confirms and
agrees that (i) the obligations of such Borrower to the Lenders and the
Administrative Agent under the Credit Agreement as amended hereby are secured by
and entitled to the benefits of the Security Documents and (ii) all references
to the term “Credit Agreement” in the Security Documents and the other Loan
Documents shall hereafter refer to the Credit Agreement as amended hereby.


(b)           Each of the undersigned Guarantors hereby acknowledges that it has
read and is aware of the provisions of this Agreement.  Each such Guarantor
hereby reaffirms its absolute and unconditional guaranty each of the Borrower’s
payment and performance of its obligations to the Lenders and the Administrative
Agent under the Credit Agreement as such obligations are increased hereby.  Each
Guarantor hereby confirms and agrees that all references to the term “Credit
Agreement” in the Guaranty to which it is a party shall hereafter refer to the
Credit Agreement as modified hereby.


§5.           Joinder of New Lenders.  Each of the undersigned new Lenders
hereby:


(a)            acknowledges and agrees that on the Agreement Effective Date, it
shall become a Lender under the Credit Agreement with a Commitment as set forth
on Schedule 1 annexed hereto and that it will (i) be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender;


(b)           represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement;  (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution and delivery of
this Agreement or the performance of its obligations as a Lender under the
Credit Agreement; and (iii) it is not and will not be (1) an employee benefit
plan subject to Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (2) a plan or account subject to Section 4975 of the
Internal Revenue Code of 1986 (the “Code”); (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code; or (4)
a “governmental plan” within the meaning of ERISA;


(c)           acknowledges that it has received a copy of the Credit Agreement,
the schedules and exhibits thereto and all amendments thereto, together with
copies of the most recent financial statements delivered by the Borrowers
pursuant to the Credit Agreement, and such other documents (including, without,
limitation, such other Loan Documents) and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement;


(d)           agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement; and


3

--------------------------------------------------------------------------------



(e)            agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrowers may reasonably
request in connection with the transactions contemplated by this Agreement.


§6.           Conditions to Effectiveness.  The Agreements provided for in this
Agreement shall take effect upon satisfaction of the following conditions (the
“Effective Date”):



(i)
Execution and delivery of this Agreement by the Borrowers, Guarantors, those
Lenders whose Commitments are increased hereby, those new Lenders who are
joining the Credit Agreement,  the Administrative Agent, the Swing Line Lender
and the L/C Issuer.




(ii)
the Administrative Agent shall have received a certificate of the authorized
officer of each Borrower and each Guarantor dated as of the Effective Date
certifying as to (i) no amendments, modifications or supplements to the
Governing Documents of any Borrower or Guarantor since the last delivery of such
Governing Documents by such Loan Party to the Administrative Agent and that such
Governing Documents are in full force and effect or attaching complete and
certified copies of such Governing Documents including any amendments,
modifications or supplements thereto (including certifications of such Governing
Documents by the appropriate Governmental Authority of such Person’s
jurisdiction of formation or organization), (ii) all corporate or other
organizational actions taken by each of the Borrowers and Guarantors authorizing
the execution, delivery, and performance of this Agreement and the other
Agreement Documents and attaching copies of the board minutes and/or resolutions
relating to such authorization, (iii) the names, titles, incumbency, and
specimen signatures of the authorized officers of each of the Borrowers and the
Guarantors authorized to sign this Agreement and the other Agreement Documents
on behalf of such Person and (iv) in the case of each Borrower, certifying that,
before and after giving effect to the increase contemplated by this Agreement,
(A) the representations and warranties contained in §7 of the Credit Agreement
and the other Loan Documents are true and correct on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that the representations and warranties contained in
§7.4.2 shall be deemed to refer to the most recent statements furnished to the
Lenders, (B) no Default or Event of Default exists, (C) the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested on the Effective Date) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations plus the outstanding amount of Swing Line Loans
does not exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time and (D) the sum of the outstanding amount of the CAI
Revolving Credit Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations in respect of
Letters of Credit issued for the account of CAI, plus the outstanding amount of
Swing Line Loans made to CAI do not exceed the lesser of (A) the Total
Commitment at such time and (B) the Domestic Borrowing Base at such time;




(iii)
the Administrative Agent shall have received an updated Schedule 1 (Lenders and
Commitments) to the Credit Agreement (attached hereto as Schedule 1);




(iv)
the Administrative Agent shall have made arrangements for a post-closing
increase to the stamp duties paid in connection with the Barbados Security
Documents as a result of the transactions contemplated by this Agreement;



4

--------------------------------------------------------------------------------




(v)
There shall not have occurred (a) a Material Adverse Effect (as defined in the
Credit Agreement) since December 31, 2016 or (b) a material adverse change in
the facts and information regarding the Borrowers and Guarantors as represented
to date.




(vi)
The absence of any event or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding) that could have a Material Adverse Effect.




(iv)
All fees to Lenders for increased and new Commitments shall have been paid in
accordance with the Fee Letter of even date herewith, and all other fees and
expenses associated with this Agreement and the transactions contemplated hereby
shall have been paid in full.



§7.          Satisfaction of Conditions.  Without limiting the generality of the
foregoing §6, for purposes of determining compliance with the conditions
specified in §6, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.


§8.          Miscellaneous Provisions.  This Agreement shall constitute one of
the Loan Documents referred to in the Credit Agreement.  Except as otherwise
expressly provided by this Agreement, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same.  This Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as modified hereby, shall continue in
full force and effect, and that this Agreement and the Credit Agreement shall be
read and construed as one instrument.  Nothing contained in this Agreement shall
be construed to imply a willingness on the part of the Lenders or the
Administrative Agent to grant any similar or other future increase or
modification of any of the terms and conditions of the Credit Agreement or the
other Loan Documents or shall in any way prejudice, impair or effect any rights
or remedies of the Lenders and the Administrative Agent under the Credit
Agreement or the other Loan Documents.  THIS AGREEMENT SHALL BE CONSTRUED
ACCORDING TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW
YORK GENERAL OBLIGATIONS LAW §5-1401)).  This Agreement may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.  In making proof of this Agreement it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought. 
Headings or captions used in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.  The Borrowers hereby
agree to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Agreement (including reasonable legal fees and
disbursements of the Administrative Agent’s Special Counsel, Morgan, Lewis &
Bockius LLP).


[Remainder of this page intentionally left blank.]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
CAI INTERNATIONAL, INC.
     
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 

 
CONTAINER APPLICATIONS LIMITED
     
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

  Acknowledgement of Guarantors:      
CAI RAIL, INC.
     
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 

 
CONTAINER APPLICATIONS INTERNATIONAL (U.K.) LIMITED
     
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 

 
CONTAINER APPLICATIONS INTERNATIONAL, LTD.
     
By: /s/ Victor Garcia
   
Name:  Victor Garcia
   
Title:  Director

 

 
CONTAINER APPLICATIONS (MALAYSIA) SDN BDH
     
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Director

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

 
GENERAL TRANSPORTATION SERVICES, INC.      
 
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Director

 

 
CHALLENGER OVERSEAS, L.L.C.
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Authorized Representative of Sole Member and Manager, CAI International,
Inc.

 

 
CAI INTERMODAL LLC
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title: Authorized Representative of Sole Member and Manager, CAI International,
Inc.

 

 
SKY CONTAINER TRADING , INC.
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Director

 

 
CAI CONSENT SWEDEN AB
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Specially Authorized Signatory

 

 
CAI INTERNATIONAL GMBH
       
By:/s/ Victor Garcia
   
Name:  Victor Garcia
   
Title:  Director of Sole Shareholder, CAI Consent Sweden AB

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

 
CAI LOGISTICS INC.
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 

 
HYBRID LOGISTICS, INC.
       
By: /s/ Timothy B. Page
   
Name:  Timothy B. Page
   
Title:  Chief Financial Officer

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

  Lenders and Administrative Agent:      
BANK OF AMERICA, N.A., as
 
Administrative Agent
     
By: /s/ Henry Pennell
   
Name:  Henry Pennell
   
Title:  Vice President

 

 
BANK OF AMERICA, N.A., as increasing Lender,
 
Swing Line Lender and L/C Issuer
     
By: /s/ Maile Douglas
   
Name: Maile Douglas
   
Title: SVP

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

 
MUFG UNION BANK, N.A.,
 
as an Increasing Lender
     
By: /s/ Michael McCauley
   
Name: Michael McCauley
   
Title:  Director

 

 
WELLS FARGO BANK, N.A.,
 
as an Increasing Lender
     
By: /s/ Greg Williamson
   
Name: Greg Williamson
   
Title:  Director

 

 
ABN AMRO CAPITAL USA LLC,
 
as a New Lender
     
By: /s/ Ross Briggs
   
Name: Ross Briggs
   
Title:  VP
     
By: /s/ R. Bisscheroux
   
Name: R. Bisscheroux
   
Title:  VP

 

 
COMPASS BANK,
 
as an Increasing Lender
     
By: /s/ Stephanie Cox
   
Name: Stephanie Cox
   
Title:  Sr. Vice President

 
[CAI – Signature Page to Increase, Amendment and Joinder to Third A&R Revolving
Credit Agreement]

--------------------------------------------------------------------------------

ANNEX A


Schedule 1 (Lenders and Commitments)


LENDER;
DOMESTIC LENDING OFFICE;
EURODOLLAR LENDING OFFICE
Revolver
Commitment
Revolver
Commitment
Percentage
BANK OF AMERICA, N.A.
555 California Street, 10th floor
San Francisco, CA 94104
Telephone: (415) 913-5765
Telecopier: [(804) 266-1129]
E-mail:  maile.douglas@baml.com
Attn:  Maile Douglas, Director
140,555,556
14.6%
MUFG UNION BANK, N.A.
200 Pringle Avenue, Suite 500
Walnut Creek, CA 94596
Telephone: (925) 947-2429
Telecopier: (925) 943-7442
E-mail:  Buddy.Montgomery@unionbank.com
Attn:  Buddy Montgomery, Vice President
122,222,222
12.7%
WELLS FARGO BANK, NATIONAL ASSOCIATION
301 S. Tryon Str. Bldg T, 7th Floor
MAC D1130-072
Charlotte, NC  28226
Telephone: (704) 410-2456
Telecopier: (704) 383-6036
E-mail:  jerri.kallam@wellsfargo.com
Attn:  Jerri Kallam, Director
122,222,222
12.7%
ABN AMRO CAPITAL USA LLC
100 Park Avenue
New York, New York 10017
Telephone: (917) 284-6962; (917) 284-6921
Telecopier: (917) 284-6697
E-mail: tradefinance@abnamro.com
Attn: Lilia Engelsbel-Sporysheva
75,000,000
7.8%
BANK OF MONTREAL (CHICAGO BRANCH)
115 South LaSalle - 12th Floor
Chicago, IL  60603
Telephone: (312) 461-7519
Telecopier: (312) 765-8353
E-mail: bob.bomben@harrisbank.com
Attn:  Bob Bomben, Director
70,000,000
7.3%
JPMORGAN CHASE BANK, N.A.
10 South Dearborn
ILI-010
Chicago, IL  60603
Telephone: (312) 732-1526
E-mail: andrew.stollfuss@jpmorgan.com
Attn: Andrew Stollfuss, Executive Director
60,000,000
6.3%




--------------------------------------------------------------------------------

-2-
 
LENDER;
DOMESTIC LENDING OFFICE;
EURODOLLAR LENDING OFFICE
Revolver
Commitment
Revolver
Commitment
Percentage
SANTANDER BANK
75 State Street
MA1-SST-04-12
Boston, MA 02109
Telephone:  (617) 757-5799
E-mail:  daniel.oconnor@santander.us
Attn:  Daniel O’Connor, Managing Director
50,000,000
5.2%
COMPASS BANK
2536 N. Main Street
Walnut Creek, CA  94597
Telephone: (925) 948-0929
Telecopier: (925) 948-0927
E-mail:  mark.sunderland@bbvacompass.com
Attn: Mark Sunderland, Corporate Relationship Manager V
70,000,000
7.3%
CRÉDIT INDUSTRIEL ET COMMERCIAL
520 Madison Avenue
37th Floor
New York, NY 10022
Telephone: (212) 715-4605
Telecopier: (212) 715-4535
E-mail: adrienne.molloy@cicny.com
Attn:  Adrienne Molloy, Managing Director
30,000,000
3.1%
DBS BANK LTD., LOS ANGELES AGENCY
725 South Figueroa Street Suite 2000
Los Angeles, CA 90017
Telephone: (213) 627-0222
Telecopier: (213) 627-0228
Attn:  John Quick, Senior Relationship Manager
30,000,000
3.1%
CALIFORNIA BANK & TRUST
401 West Whittier Boulevard
Suite 200
La Habra, CA 90631
Telephone: (650) 294-2025
Telecopier: (650) 294-2029
E-mail: Tom.Paton@calbt.com
Attn:  Thomas C. Paton, Senior Vice President
30,000,000
3.1%
HSBC BANK USA, N.A.
452 Fifth Ave.
New York, NY 10018
Telephone: (415) 288-7765
Telecopier: (415) 678-3054
E-mail:  phong.t.nguyen@us.hsbc.com
Attn:  Phong T. Nguyen, Vice President, Relationship Manager
30,000,000
3.1%




--------------------------------------------------------------------------------

-3-
 
LENDER;
DOMESTIC LENDING OFFICE;
EURODOLLAR LENDING OFFICE
Revolver
Commitment
Revolver
Commitment
Percentage
SUNTRUST BANK
3333 Peachtree Road NE
8th Floor
Atlanta, GA  30326
Telephone: (404) 439-7395
Telecopier: (404) 439-7409
E-mail:  robert.h.anderson@suntrust.com
Attn:  Robert H. Anderson, Managing Director
30,000,000
3.1%
CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION
555 South Flower Street
24th Floor
Los Angeles, CA  90071
Telephone: (213) 673-9012
Telecopier: (213) 673-9801
E-mail:  jeanine.smith@cnb.com
Attn:  Jeanine Smith, Vice President
25,000,000
2.6%
COMERICA BANK
Two Embarcadero Center
Suite 300
San Francisco, CA 94111
Telephone: (415) 477-3271
Telecopier: (415) 477-3270
E-mail:  crbarkow@comerica.com
Attn:  Carl R. Barkow, Vice President
25,000,000
2.6%
BRANCH BANKING AND TRUST COMPANY
200 W Second St. 16th Floor
Winston Salem, NC 27101
Telephone: (336) 733-2723
Telecopier: (336) 733-2740
E-mail:  brjones@bbandt.com
Attn:  Brian Jones, Vice President
20,000,000
2.1%
COLUMBIA STATE BANK
719 2nd Avenue
Suite 500
Seattle, WA  98104
Telephone: (206) 223-4547
Telecopier: (206) 223-4540
E-mail:  kmeabon@columbiabank.com
Attn:  Kevin Meabon, Vice President
20,000,000
2.1%
AMERICAN SAVINGS BANK, F.S.B.
1001 Bishop Street
25th Floor
Honolulu, HI  96813
Telephone: (808) 872-4925
Telecopier: (808) 536-1169
E-mail:  rdubach@asbhawaii.com
Attn:  Rian DuBach, Vice President
10,000,000
1.0%
TOTAL
960,000,000
100%

 

--------------------------------------------------------------------------------